Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 05/17/2022.
Claims 1, 3-5 and 7-14 are pending.
Claims 1, 9, 10 and 13 have been amended.
Claims 2 and 6 has been cancelled.
Claim 14 is newly added.

Response to Arguments
The applicant's arguments/remarks filed on 05/17/2022 regarding claims 1-14  have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
As to claim 1, applicant argues that Prior arts Addepalli or Evans does not teach monitoring messages transmitted via at least one segment of at least one wired communication channel of a vehicle, the at least one device is a passive receiver-only device adapted to monitor the messages transmitted via the at least one segment while incapable of altering transmission signals of the at least one wired communication channel, as recited in amended claim 1.
Examiner’s Response
The applicant's arguments/remarks filed on 05/17/2022 regarding claims 1-14 have been fully considered and are moot in new ground(s) of rejection(s). The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts, and newly recited arts, Dai et al.(hereinafter referred to as Dai) (U. S. Patent No. 8718797 B1).
As recited in  Col. 34, lines 5-8, “As used herein, ‘passive devices’ do not transmit information to OBU 30. Rather, one or more passive devices, one or more detectors, and/or sensors coupled to OBU 30 track movements of the one or more passive devices and thereby capture gestures”, Dai teaches the at least one device is a passive receiver-only device, that is to say, the device monitoring OBU, only receives the information from OBU, but not transmit anything to OBU.
Also, as recited in Col. 7, lines 60-64, “where a receiver (i.e., an end node that is a final destination of data packets in a network flow) observers its local buffer status and dynamically requests a sender (i.e., an end node that originates data packet in a network flow) for a suitable version of the encoded video stream”; and Col. 34, lines 5-8, “As used herein, ‘passive devices’ do not transmit information to OBU 30. Rather, one or more passive devices, one or more detectors, and/or sensors coupled to OBU 30 track movements of the one or more passive device”, Addepalli teaches wherein transmitted via the at least one segment while incapable of altering transmission signals of the at least one wired communication channel, here, the passive device only request the data packet, cannot transmit the packet, and cannot alter the transmitting signals.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10 and 13 are rejected under 35 U.S.C. 103 as being unpatenable over Addepalli et al. (hereinafter referred to as Addepalli) (U.S. Patent No. 9277370 B2), in view of Evans et al. (U. S. Patent. No. 9,843,594 B1), and further in view of Dai et al. (hereinafter referred to as Dai) (U. S. Patent No. 8,718, 797 B1).
As to claim 1, Addepalli teaches a computer implemented method of reducing size of intercepted messages transmitted via at least one wired on a communication channel of a vehicle (See at least Col.3, lines 49-53, “a method according to an example embodiment includes a destination information, in a first protocol, from a first in-vehicle device on an Ethernet network in a vehicle, identifying a second in-vehicle device on the Ethernet network corresponding to the destination information”; “determining whether a criterion is met, compressing the first data block to second data block if the criterion is met”), comprising: using at least one processor of a vehicular device, the at least one processor is adapted for: receiving at least one of a plurality of messages intercepted by at least one device adapted to monitor messages transmitted via at least one segment of at least one  wired communication channel of a vehicle (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”; and Col. 26, lines 28-34, “OBUs may implement a middle box optimization technique based on continuous monitoring of a wireless link quality, Using this cross-layer feedback, example embodiments may solve the problem of improving delivery of TCP segments over wireless link”); adjusting the at least one message by replacing the at least one identified data pattern with a respective predefined lossless representation having a reduced size compared to the at least one identified data pattern (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”); transmitting the at least one adjusted message to a remote system via at least one upload communication channel (See at least Col. 5, lines 15-18, “sending, receiving, or forwarding information over communication channels in a network. A remote node may be any node located externally to a particular vehicle, such as vehicle 4”), wherein the respective predefined representation comprises a reduced size value corresponding to the at least one identified data pattern (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”).
Although Addepalli teaches the substantial features of the claimed invention, Addepalli fails to expressly teach wherein applying at least one trained machine learning model to identify at least one of a plurality of data patterns in the at least one message; wherein the at least one machine learning model is trained with a plurality of training messages to identify the at least one data pattern in at least one field of the at least one message, the at least one field is a member of a group consisting of: a message identifier, an originating device identifier, a destination device identifier, a time stamp, a payload size indicator, a payload, a metadata and a protocol related field.
In analogous teaching, Evans exemplifies this wherein Evans teaches wherein applying at least one trained machine learning model to identify at least one of a plurality of data patterns in the at least one message; wherein the at least one machine learning model is trained with a plurality of training messages to identify the at least one data pattern in at least one field of the at least one message (See at least ABSTRACT, “(1) receiving automobile-network messages that are expected to be broadcast over an automobile network of an automobile, (2) extracting a set of features from the automobile-network messages”; and Col. 12, lines 49-51, “creating module 108 may create machine-learning based models (e.g., ensemble models) that are trained using various subsets of the set of features” ), the at least one field is a member of a group consisting of: a message identifier, an originating device identifier, a destination device identifier, a time stamp, a payload size indicator, a payload, a metadata and a protocol related field (See at least Col.2, lines 1-9, “calculating an aggregate classification for the automobile-network message based on a classification of the automobile-network message by each of the classifiers and (2) determining that the aggregate classification of the automobile-network message is anomalous. In some embodiment, the classifiers may be created and training using an ensemble machine-learning method”; and Co.11, “features of automobile-network message 600 may include, without limitation, the value of arbitration filed 604, the value of identifier 606, --- the value of data length, the value of data filed, the value of data”)
Thus, given the teaching of Evans, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Evans, systems and methods for detecting messages in automobile networks, into Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of identify data pattern in vehicular environment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for monitoring messages in automobile networks (See Evans: Abstract).
Although Addepalli and Evans teach the substantial features of the claimed invention, Addepalli and Evans fail to expressly teach wherein the at least one device is a passive receiver-only device adapted to monitor the messages transmitted via the at least one segment while incapable of altering transmission signals of the at least one wired communication channel.
In analogous teaching, Dai exemplifies this wherein Dai teaches wherein the at least one device is a passive receiver-only device adapted to monitor the message transmitted via the at least one segment (See at least Col. 34, lines 5-8, “As used herein, ‘passive devices’ do not transmit information to OBU 30. Rather, one or more passive devices, one or more detectors, and/or sensors coupled to OBU 30 track movements of the one or more passive devices and thereby capture gestures”) while incapable of altering transmission signals of the at least one wired communication channel (See at least Col. 7, lines 60-64, “where a receiver (i.e., an end node that is a final destination of data packets in a network flow) observers its local buffer status and dynamically requests a sender (i.e., an end node that originates data packet in a network flow) for a suitable version of the encoded video stream”).
Thus, given the teaching of Dai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Dai, system and method for establishing communication channels between on-board unit of vehicle and plurality of nodes, into Evans, systems and methods for detecting messages in automobile networks, and Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of identify data pattern in vehicular environment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for communicate between on-board unit of a vehicle and present data to a user (See Dai: Abstract).

As to claim 2, claim is cancelled.

As to claim 3, Addepalli, Evans and Dai teach the computer implemented method of claim 1. Addepalli further teaches wherein the at least one data pattern is a member of a group consisting of: a constant value, an incrementing value, a decrementing value and a finite range of discrete values (See at least Col. 33, lines 56-61, “If static, content in these databases do not change or change very little over time. If dynamic, content in dictionaries 536, object contexts database 538 and speech templates database 540 can be modified”).

As to claim 4, claim is cancelled.

As to claim 5, Addepalli, Evans and Dai teach the computer implemented method of claim 1. Evans further teaches wherein the at least one machine  learning model is trained to identify the at least one data pattern in at least one portion of the payload (See at least Col.2, lines 1-9, “calculating an aggregate classification for the automobile-network message based on a classification of the automobile-network message by each of the classifiers and (2) determining that the aggregate classification of the automobile-network message is anomalous. In some embodiment, the classifiers may be created and training using an ensemble machine-learning method”; Fig. 6 and Co.11, lines 3-13“features of automobile-network message 600 may include, without limitation, the value of arbitration filed 604, the value of identifier 606, --- the value of data length, the value of data filed, the value of data”)
Thus, given the teaching of Evans, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Evans, systems and methods for detecting messages in automobile networks, into Addepalli, system and method for internal networking, data optimization in a vehicular environment, and Dai, system and method for establishing communication channels between on-board unit of vehicle and plurality of nodes, for a system and method of identify data pattern in vehicular environment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for monitoring messages in automobile networks (See Evans: Abstract).

As to claim 6, claim is cancelled.

As to claim 7, Addepalli, Evans and Dai teach the computer implemented method of claim 1. Addepalli further teaches wherein the reduced size value is an index mapping the at least one identified data pattern in dataset associating between each of the plurality of data patterns and a respective reduced size value (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”).

As to claim 8, Addepalli, Evans and Dai teach the computer implemented method of claim 1. Addepalli further teaches wherein the reduced size value is an adjusted filed corresponding to a data pattern of one of plurality of fields identified in the at least one message, wherein each of the plurality of fields is a member of a group consisting of: a message identifier, an originating device identifier, a destination device identifier, a time stamp, a payload size indicator, a payload, a metadata and a protocol related field (See at least Col. 27, lines 27-36, “ACK packet contains information about the maximum data the receiver can handle, called the receiver window size…sender limits its outstanding data packets to the minimum of RWIN and congestion window size (CWIN), CWIN is the maximum number of packets that can be handled by any given network”; and Col. 33, lines 17-18, “text compression …flow packet and protocol header optimization”).

As to claim 9, Addepalli, Evans and Dai teach the computer implemented method of claim 1. Addepalli further teaches wherein the reduced size value corresponding to a data pattern identified in at least a portion of the payload (See at least Col. 27, lines 27-36, “ACK packet contains information about the maximum data the receiver can handle, called the receiver window size…sender limits its outstanding data packets to the minimum of RWIN and congestion window size (CWIN), CWIN is the maximum number of packets that can be handled by any given network”; and Col. 33, lines 17-18, “text compression …flow packet and protocol header optimization”).

As to claim 10, Addepalli, Evans and Dai teach the computer implemented method of claim 1. Addepalli further teaches wherein discarding at least one data pattern corresponding to the protocol related field identified in the at least one message (See at least Col. 36 lines 34-37, “the data optimization method starts in step 652. In step 654, OBU 522 receives a data block containing protocol header information containing source and destination addresses and other details…OBU 522 compares the protocol header information to previously stored protocol header information in a protocol header template database 534a in step 656”; and Col. 37, lines 25-26, “by removing duplicate strings from arbitrary data blocks…a redundant data string is a data string that is found in a data block and matches a data string in another data block”).

As to claim 13, Addepalli teaches a system for reducing size of a intercepted messages transmitted via at least one wired communication channel of a vehicle (See at least Col.3, lines 49-53, “a method according to an example embodiment includes a destination information, in a first protocol, from a first in-vehicle device on an Ethernet network in a vehicle, identifying a second in-vehicle device on the Ethernet network corresponding to the destination information”; “determining whether a criterion is met, compressing the first data block to second data block if the criterion is met”), comprising: a program store string a code; and at least one processor of a vehicle device coupled to the program store for executing the stored code, the code comprising: code instructions to receive at least one of plurality of messages intercepted by at least one device adapted to monitor messages transmitted via at least one segment of at least one wired communication channel of a vehicle (See at least Col. 12, lines 3-7, “This includes the memory elements being able to store software, logic, code or processor instructions that are executed to carry out the activities described in this specification”; Col. 26, lines 28-34, “OBUs may implement a middle box optimization technique based on continuous monitoring of a wireless link quality, Using this cross-layer feedback, example embodiments may solve the problem of improving delivery of TCP segments over wireless link”); code instructions to adjust the at least one message by replacing the at least one identified data pattern with a respective predefined lossless representation having a reduced size compared to the at least one identified data pattern (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”); code instructions to transmit the at least one adjusted message to a remote system via at least one upload communication channel (See at least Col. 5, lines 15-18, “sending, receiving, or forwarding information over communication channels in a network. A remote node may be any node located externally to a particular vehicle, such as vehicle 4”), wherein the respective predefined representation comprises a reduced size value corresponding to the at least one identified data pattern (See at least Col. 4, lines 8-20, “includes receiving, on a OBU, a first data block from a first node, accessing content, comparing the first data block to the content, determining whether a criterion is met, compressing the first data block to a second data block”).
Although Addepalli teaches the substantial features of the claimed invention, Addepalli fails to expressly teach wherein code instructions to apply at least one trained machine learning model to identify at least one of a plurality of data patterns in the at least one message; wherein the at least one machine learning model is trained with a plurality of training messages to identify the at least one data pattern in at least one field of the at least one message, the at least one field is a member of a group consisting of: a message identifier, an originating device identifier, a destination device identifier, a time stamp, a payload size indicator, a payload, a metadata and a protocol related field.
In analogous teaching, Evans exemplifies this wherein Evans teaches wherein code instructions to apply at least one trained machine learning model to identify at least one of a plurality of data patterns in the at least one message; wherein the at least one machine learning model is trained with a plurality of training messages to identify the at least one data pattern in at least one field of the at least one message (See at least ABSTRACT, “(1) receiving automobile-network messages that are expected to be broadcast over an automobile network of an automobile, (2) extracting a set of features from the automobile-network messages”; and Col. 12, lines 49-51, “creating module 108 may create machine-learning based models (e.g., ensemble models) that are trained using various subsets of the set of features” ), the at least one field is a member of a group consisting of: a message identifier, an originating device identifier, a destination device identifier, a time stamp, a payload size indicator, a payload, a metadata and a protocol related field (See at least Col.2, lines 1-9, “calculating an aggregate classification for the automobile-network message based on a classification of the automobile-network message by each of the classifiers and (2) determining that the aggregate classification of the automobile-network message is anomalous. In some embodiment, the classifiers may be created and training using an ensemble machine-learning method”; and Co.11, “features of automobile-network message 600 may include, without limitation, the value of arbitration filed 604, the value of identifier 606, --- the value of data length, the value of data filed, the value of data”)
Thus, given the teaching of Evans, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Evans, systems and methods for detecting messages in automobile networks, into Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of identify data pattern in vehicular environment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for monitoring messages in automobile networks (See Evans: Abstract).
Although Addepalli and Evans teach the substantial features of the claimed invention, Addepalli and Evans fail to expressly teach wherein the at least one device is a passive receiver-only device adapted to monitor the messages transmitted via the at least one segment while incapable of altering transmission signals of the at least one wired communication channel.
In analogous teaching, Dai exemplifies this wherein Dai teaches wherein the at least one device is a passive receiver-only device adapted to monitor the message transmitted via the at least one segment (See at least Col. 34, lines 5-8, “As used herein, ‘passive devices’ do not transmit information to OBU 30. Rather, one or more passive devices, one or more detectors, and/or sensors coupled to OBU 30 track movements of the one or more passive devices and thereby capture gestures”) while incapable of altering transmission signals of the at least one wired communication channel (See at least Col. 7, lines 60-64, “where a receiver (i.e., an end node that is a final destination of data packets in a network flow) observers its local buffer status and dynamically requests a sender (i.e., an end node that originates data packet in a network flow) for a suitable version of the encoded video stream”).
Thus, given the teaching of Dai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Dai, system and method for establishing communication channels between on-board unit of vehicle and plurality of nodes, into Evans, systems and methods for detecting messages in automobile networks, and Addepalli, system and method for internal networking, data optimization in a vehicular environment, for a system and method of identify data pattern in vehicular environment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for communicate between on-board unit of a vehicle and present data to a user (See Dai: Abstract).

As to claim 14, Addepalli, Evans and Dai teach the computer implemented method of claim 1. Addepalli further teaches wherein the receiver-only is configured to monitor the messages transmitted via the at least one segment using at least one sensing wire wrapped around at least one transmission wire of the at least one wired communication channel (See at least Col.3, lines 37-53, “including a plurality of sensors, actuators and vehicle controllers and an on-board unit (OBU) in communication with the internal subsystem on a first network on a first network. The first network including a first Ethernet switch coupled to the OBU… method according to an example embodiment includes a destination information, in a first protocol, from a first in-vehicle device on an Ethernet network in a vehicle, identifying a second in-vehicle device on the Ethernet network corresponding to the destination information”).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatenable over Addepalli, in view of Evans, and in view of Dai, and further in view of Zhang et al. (hereinafter referred to as Zhang) (U. S. Patent No. 8, 483, 230 B1).
As to claim 11, Addepalli, Evans and Dai teach the computer implemented method of claim 1. However, Addepalli, Evans and Dai fail to expressly teaching wherein further comprising the reduced size value is an adjusted time stamp corresponding to a time stamp data pattern of the at least one message indicating a timing of transmission of the at least one message via the at least one segment, the adjusted time stamp is adjusted according to a transmission time of the at least one message.
In analogous teaching, Zhang further teaches wherein further comprising the reduced size value is an adjusted time stamp corresponding to a time stamp data pattern of the at least one message indicating a timing of transmission of the at least one message via the at least one segment, the adjusted time stamp is adjusted according to a transmission time of the at least one message (See at least ABSTRACT, “a packet schedule timestamp is provided. A schedule information packet includes a packet schedule timestamp that represents the relative timing of data packets in a particular bit stream of multiplexed transport stream”; and Col. 1, lines 61-67, “As a result of the compression process, video frames are encoded into data units with different sizes. Typically, I frames have more data than P or B frames. Therefore, if the compressed video data is transmitted over a communication channel at a constant bit rate, the encoded video frames will arrive at the decoder in non-uniform time intervals”).
Thus, given the teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Zhang, method and system of packet schedule timestamp for a compressed bitstream, into Evans, systems and methods for detecting messages in automobile networks, and Addepalli, system and method for internal networking, data optimization in a vehicular environment, and Dai, system and method for establishing communication channels between on-board unit of vehicle and plurality of nodes, for a system and method of scheduling timestamp. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to reconstruct the timing of the packets to the original state (See Zhang: Abstract).

As to claim 12, Addepalli, Evans and Dai teach the computer implemented method of claim 1. However, Addepalli, Evans and Dai fail to expressly teach wherein further comprising the reduced size value is an adjusted time stamp corresponding to a time stamp data pattern of the at least one message indicating a timing of transmission of the at least one message via the at least one segment, the adjusted time stamp is adjusted to include a relative timing compared to at least one previous message.
In analogous teaching, Zhang further teaches wherein further comprising the reduced size value is an adjusted time stamp corresponding to a time stamp data pattern of the at least one message indicating a timing of transmission of the at least one message via the at least one segment, the adjusted time stamp is adjusted according to a transmission time of the at least one message (See at least ABSTRACT, “a packet schedule timestamp is provided.  A schedule information packet includes a packet schedule timestamp that represents the relative timing of data packets in a particular bit stream of multiplexed transport stream”; and Col. 1, lines 61-67, “As a result of the compression process, video frames are encoded into data units with different sizes. Typically, I frames have more data than P or B frames. Therefore, if the compressed video data is transmitted over a communication channel at a constant bit rate, the encoded video frames will arrive at the decoder in non-uniform time intervals”).
Thus, given the teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Zhang, method and system of packet schedule timestamp for a compressed bitstream, into Evans, systems and methods for detecting messages in automobile networks, and Addepalli, system and method for internal networking, data optimization in a vehicular environment, and Dai, system and method for establishing communication channels between on-board unit of vehicle and plurality of nodes, for a system and method of scheduling timestamp. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to reconstruct the timing of the packets to the original state (See Zhang: Abstract).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
08/04/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456